Citation Nr: 1643955	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  11-05 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1984 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

A videoconference hearing was held before the undersigned in May 2015.  

In July 2015, the Board remanded the matter for additional development.  In a January 2016 rating decision, the RO granted a separate 10 percent rating for left lower extremity radiculopathy effective March 11, 2013.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Veteran was afforded VA examinations related to the left knee and lumbar spine disabilities in response to the July 2015 Board remand.  However, the Board finds that the examinations are inadequate, inasmuch as the examiners failed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board finds that additional VA examinations are needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician to determine the current nature and severity of her left knee and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report. 

Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to describe any instability or subluxation of the left knee.  The examiner should also identify any neurologic impairment related to her lumbar spine disability. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

2.  Then, after taking any additional development deemed necessary, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




